Citation Nr: 1412764	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-04 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension. 

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for irritable bowel syndrome (IBS) (claimed as amebic dysentery). 

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peptic ulcer. 

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hiatal hernia.  

5. Entitlement to service connection for hypertension. 

6. Entitlement to service connection for IBS.  

7. Entitlement to service connection for an upper gastrointestinal tract disorder, to include hiatal hernia, peptic ulcer, gastroesophageal reflux disease (GERD), and gastritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION


The Veteran served on active duty from August 1959 to March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a Video Conference Board hearing before the undersigned Veterans Law Judge in February 2012; a transcript of that proceeding has been associated with claims file. 

The Board acknowledges that the Veteran has perfected separate appeals for service connection for a hiatal hernia and peptic ulcer.  Nevertheless, his hearing testimony and other documents of record indicate that these symptoms are being claimed as a single disorder of the upper gastrointestinal tract. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (when a veteran makes a claim for service connection, he is deemed to be seeking service connection for disability, regardless of how the disability is diagnosed).  Moreover, the record reflects that the Veteran has been diagnosed with other disorders of the upper GI tract, specifically, gastritis and GERD.  In light of the Veteran's February 2012 hearing testimony, and the related evidence of record, the Board finds that the scope of his claim should be broadened to include any disorder of the upper gastrointestinal tract, to include hiatal hernia, peptic ulcer, gastritis, and GERD. See also Clemons, 23 Vet. App. at 5 (to the effect that, when determining the scope of a claim, the Board must consider 'the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim'); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record).  Accordingly, the Board has restyled the above issues as a claim for service connection for an upper gastrointestinal tract disorder, as reflected on the title page.

There is a paper claims file and a Virtual VA paperless claims file (a highly secured electronic storage system) pertaining to this appeal.  The Board has reviewed both files, and all pertinent documents are associated with the paper file.  Any further development in this case should account for the paperless file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an upper gastrointestinal tract disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed August 1984 decision letter, the Veteran's claims of entitlement to service connection for hypertension, IBS (claimed as amebic dysentery), peptic ulcer, and hiatal hernia were denied. 

2. The evidence associated with the claims file subsequent to the August 1984 decision letter includes evidence that relates to unestablished facts necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for hypertension, IBS (claimed as amebic dysentery), peptic ulcer, and hiatal hernia.  

3. Service treatment records document numerous elevated blood pressure readings from 1961 to 1983; post-service private treatment records show multiple complaints and treatment for elevated blood pressure beginning in 1984 and continuing to the present; and the Veteran's competent and credible testimony establishes continued hypertensive symptomatology since service.  

4. Resolving all reasonable doubt in the Veteran's favor, the currently demonstrated hypertension had its onset during the Veteran's active service.

5. Service treatment records document numerous lower GI complaints, as well as diagnoses of colitis, amebic dysentery, and gastroenteritis; post-service private treatment records show multiple complaints and treatment for lower GI symptoms beginning in 1986 and continuing to the present; the Veteran's competent and credible testimony establishes continued lower GI symptomatology since service; and at least one physician has related the currently diagnosed IBS to active duty service. 

6. Resolving all reasonable doubt in the Veteran's favor, the currently diagnosed irritable bowel syndrome had its onset during the Veteran's active service.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claims of entitlement to service connection for hypertension, IBS, peptic ulcer, and hiatal hernia. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for irritable bowel syndrome have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence. 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Moreover, in this decision, the Board grants entitlement to service connection for hypertension, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary. 

I. New and Material Evidence - Hypertension, IBS (claimed as amebic dysentery), hiatal hernia, and peptic ulcer

A review of the record reveals that the Veteran's claims for service connection were originally denied by an August 1984 decision letter, which the Veteran did not appeal.  The RO reopened the claims for hypertension and IBS during the course of this appeal.  Nevertheless, regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted prior to addressing the merits of the claims. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2002). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Entitlement to service connection for the aforementioned hypertension (claimed as high blood pressure), IBS (claimed as amebic dysentery), peptic ulcer, hiatal hernia was denied in an unappealed decision letter dated in August 1984 based on the Veteran's failure to report to a scheduled VA examination.  Essentially, at the time of the August 1984 decision letter, there was no evidence of that the Veteran had any of the claimed disorders and/or that they were related to service. 

The evidence received since the August 1984 decision letter includes private treatment records and the reports of examinations showing that the Veteran was found to have hypertension, IBS, and upper GI tract disorders of GERD and gastritis.  This evidence establishes an element of service connection that was lacking at the time of the August 1984 decision letter as to each of these claims, i.e., a diagnosis.  Additionally, a February 2012 private medical opinion provides a positive nexus with respect to the Veteran's currently diagnosed IBS.  As such, the newly added evidence raises a reasonable possibility of substantiating the claims.  Therefore, the Board finds that new and material evidence has been submitted, sufficient to reopen the claims.

II. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence. See 38 C.F.R. § 3.303(b) (2013).

A recent decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension is a disability noted under 38 C.F.R. § 3.309, thus, the Veteran's hypertension disability is afforded the alternative method for establishing the required nexus between his current disability and service by asserting continuity of symptomatology since service. See Walker, supra.  Notably, however, IBS is not a "chronic" condition noted under 38 C.F.R. § 3.309.  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including hypertension, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Hypertension 

The Veteran contends that his hypertension had its onset during active duty service.  At his February 2012 Board hearing, he testified that he had elevated blood pressure during service and that such symptoms continued after service, ultimately culminating in the currently diagnosed hypertension disorder.

As an initial matter, the Board concedes that the record reflects current diagnosis of and treatment for hypertension. See, e.g., January 2009 Treatment Records from Dorchester Medical Associates.  

Further, the service treatment records show evidence of elevated blood pressure readings in December 1961 (138/84), November 1962 (138/82), December 1964 (138/72, and 142/76), November 1965 (138/82), December 1966 (130/70), December 1975 (130/80), December 1977 (134/96), November 1983 (140/82), December 1983 (140/82) and a notation of "elevated blood pressures on P.E.s" (although within normal limits on repeat) on the November 1983 retirement examination, confirming the Veteran's assertion in this respect.  The Veteran also endorsed "high or low blood pressure" on his November 1983 Report of Medical History.  Thus, the matter turns on the existence of a nexus and/or a showing of continuity of symptomatology since the Veteran's separation from service. 

Following service, private treatment records show elevated blood pressure readings beginning in December 1984 (148/88), and continued treatment for such in 1987, 1990-92, and 1994 to the present.  It appears that a formal hypertension diagnosis was made sometime after 1995 (and, as such, the statutory presumption under 38 C.F.R. §§ 3.307, 3.309 does not apply in this case). 

In February 2012, the Veteran's private physician, Dr. D.B., reviewed the Veteran's service treatment records and opined that "hypertension was more likely to have existed for a number of years during [the Veteran's] active military service."  Dr. D.B. went on to state that "this was carefully notated by a physician's assistant, Mr. Shepard, in August 1995, when you were noted to have a significantly elevated systolic blood pressure of 180," and that "numerous other times during the course of your examination in the clinic you were noted to have repeatedly elevated blood pressures."  The Board notes that while Dr. D.B. appears to provide a positive nexus here, his opinion was based on the mistaken belief that the Veteran was still in-service in 1995, which is not the case.  For these reasons, the Board is unable to assign any significant probative value to this opinion. 

Nevertheless, the Veteran has attested to his long-term treatment for hypertension, which, as a lay person, he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  His statements are also consistent with the post-service medical evidence of record documenting elevated blood pressure shortly following separation and near-continuously to the present.  Thus, the Board considers the Veteran's assertions of a continuity of hypertension symptomatology since service to be credible in the absence of any evidence expressly negating those assertions. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).  As hypertension is considered a chronic disease under 38 C.F.R. § 3.309(a), service connection can be granted for this disease by establishing continuity of symptomatology since service under 38 C.F.R. § 3.303(b). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Therefore, in light of the numerous elevated blood pressure readings shown during service (from 1961 to 1983), the post-service medical evidence first documenting elevated blood pressure in 1984 with continuing treatment for elevated blood pressure/hypertension to the present, and further considering the Veteran's competent and credible statements concerning continuity of hypertension symptomatology since service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hypertension disability had its onset during active duty service, from 1959 to 1983.  

The Board has considered undertaking further development on the medical question at issue.  However, this claim has been pending for several years and the Board believes that an additional remand or other action to obtain another VA medical opinion would only serve to unnecessarily delay adjudication of the Veteran's claim without providing any additional substantive clarification.  Based thereon, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim of service connection for hypertension. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

IBS

The Veteran seeks service connection for IBS (originally claimed as amebic dysentery).  At his February 2012 Board hearing, he testified that he acquired amoebic dysentery during service, followed by symptoms such as diarrhea, constipation, and stomach cramps, and that he has experienced near-continuous gastrointestinal symptoms since that time.  

As an initial matter, the Board concedes that the record reflects current diagnosis of IBS. See, e.g., June 2010 VA Examination. 

Further, service treatment records are replete with lower GI tract complaints (e.g., loose stools, blood in stool, constipation, diarrhea, stomach cramps, and upset stomach), as well as diagnoses of an acute episode of amebic colitis, viral gastroenteritis ("treated adequately, returned to flying, no comp, no seq.), and diarrhea ("cause unknown, treated adequately, returned to flying, no comp, no seq.), from 1961 to 1983.  The November 1983 retirement examination noted that the Veteran had been treated for amebic dysentery in 1961 and was hospitalized for 2 to 3 days at that time.  

Following service, treatment for painful return/no bowel movements is documented as early as February 1986.  Thereafter, the record shows treatment for continuous stomach problems, including diagnoses of IBS in April 2007 and upon VA examination in June 2010.  

In June 2010, a VA examiner opined that the Veteran's IBS was less likely as not related to the acute gastroenteritis in-service "as there is no evidence in the claims file showing chronic gastroenteritis complaints since the 1960's, and with this being a chronic condition, one would expect to have evidence of complaints over a period of years." 

In February 2012, the Veteran's private physician, Dr. D.B., stated that the Veteran was noted to have had repeated problems with diarrhea, abdominal pain, bloating, and episodes of colitis during service.  Thus, he opined that the Veteran's current IBS was present during the course of his military service "based on a careful review of [the Veteran's] military records."   

In this case, there is evidence of current IBS, multiple episodes of lower GI tract problems in-service, and competent medical and lay evidence reflecting lower GI tract symptomatology since service.  With respect to the latter, the Board notes that the Veteran is competent to report that he has experienced near-continuous lower GI symptoms during and since service; the Board has no reason to doubt the credibility of such statements given their consistency with other evidence of record. Jandreau, Buchanan, both supra.  Additionally, at least one physician has related the Veteran's IBS to service. See February 2012 Opinion from Dr. D.B. The Board finds this opinion to be particularly probative as to the issue of nexus since it was accompanied by supporting rationale and offered by the Veteran's long-time treating physician based on his extensive review of the service treatment records.  In so finding, the Board also acknowledges that the June 2010 VA examiner provided a negative nexus opinion; however, the examiner grossly limited the scope of his analysis by addressing gastroenteritis only, and thus entirely failed to address the Veteran's other GI symptoms/disorders during service, as well as the Veteran's own competent statements regarding continued GI symptomatology.  For these reasons, the VA examiner's opinion is of little probative value in this case. 

Based on the foregoing then, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current IBS disability is related to his active duty service.  The Board has considered undertaking further development on the medical question at issue.  However, this claim has been pending for several years and the Board believes that an additional remand or other action to obtain another VA medical opinion would only serve to unnecessarily delay adjudication of the Veteran's claim without providing any additional substantive clarification.  Based thereon, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim of service connection for IBS. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for hypertension is granted.

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for IBS is granted. 

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for peptic ulcer (now characterized as an upper GI tract disorder) is granted.

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for hiatal hernia (now characterized as an upper GI tract disorder) is granted.

Entitlement to service connection for hypertension is granted. 

Entitlement to service connection for IBS is granted. 


REMAND

With respect to the remaining issue on appeal, namely, entitlement to service connection an upper gastrointestinal tract disorder, to include hiatal hernia, peptic ulcer, GERD, and gastritis, service treatment records show treatment for a sliding hiatus hernia with GERD and "possible peptic disease" in July 1976.  At separation in November 1983, a summary of conditions noted that these conditions were treated with diet and antacids, but that the Veteran "still has some indigestion."  The Veteran also reported having frequent indigestion/stomach trouble on his retirement Report of Medical History.  

Following service, the Veteran was treated for some general stomach problems in August 1994.  A February 2009 private endoscopy report shows a diagnosis of GERD, but ulcers or hernias were identified.  A March 2009 gastric biopsy indicated that stains for helicobacter pylori (i.e., peptic ulcer) were negative, but diagnosed mild gastritis.  

In February 2012, the Veteran's treating physician, Dr. D.B., opined that the Veteran's hiatal hernia was diagnosed in July 1976 and November 1983 and that "for this reason, it my medical opinion that your hiatal hernia was diagnosed during your active military service."  With respect to peptic ulcer disease, the physician opined that peptic ulcer disease was noted in July 1976 (during service), and for this reason, "it is my medical opinion that peptic ulcer disease was more likely to have existed during the course of your military service."  

Aside from the fact that Dr. D.B.'s opinions are largely without rationale, they are also inherently inconsistent with the existing medical evidence of record; specifically, while there is evidence of hiatal hernia and possible peptic ulcer disease in-service (and current diagnoses of GERD and gastritis of record), none of the clinical evidence contained in the claims file suggests that the Veteran has been diagnosed with a hiatal hernia and/or peptic ulcer disease at any point during the course of this appeal.  (Emphasis added).  Again, endoscopy and gastric biopsies in 2009 were negative for ulcers and/or hernias.  There are no other diagnostic tests results or clinical treatment records in the claims file to confirm the presence of a hiatal hernia and/or peptic ulcer. See McLain v. Nicholson, 21 Vet. App. 319 (2007).

Nevertheless, as noted in the introduction portion of this decision/remand, based on the Veteran's statements and his reported upper GI tract symptomatology, his claims for service connection for a hiatal hernia and peptic ulcer has been expanded to include any currently diagnosed disorder of the upper GI tract (including diagnosed GERD and gastritis). 

In light of the Veteran's in-service upper GI tract symptomatology, his statements regarding ongoing post-service upper GI tract symptomatology, his currently diagnosed GERD and gastritis disorders, and Dr. D.B.'s inconsistent medical opinions concerning currently undiagnosed hiatal hernia and peptic ulcer conditions, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of all upper GI tract disorders present. See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

Additionally, the Veteran testified that he was treated in the emergency room on February 13, 2012, for symptoms relating to a possible hiatal hernia; however, those treatment records are not contained in the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Undertake appropriate development to obtain any other outstanding, pertinent medical records, to specifically include current treatment records and records pertaining to the Veteran's upper GI tract disorders, to include private emergency room treatment for possible hiatal hernia on February 13, 2012.  Both private and VA sources must be explored.

2. Then, arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's upper GI tract disorders, to include GERD and gastritis.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based upon the review of the record and the examination results, the examiner should provide opinions as to the following:

a. Does the Veteran have a hiatal hernia?

b. Does the Veteran have a peptic ulcer?

c. Identify all other current disorders of the upper GI tract, to include GERD and gastritis. 

d. Is it at least as likely as not (a 50 percent or better probability) that the any disorders of the upper GI tract identified above, to include the already diagnosed GERD and gastritis, are etiologically related to the Veteran's active service, to include treatment for sliding hiatus hernia with GERD and "possible peptic disease" in July 1976?

For the purposes of the opinion, the examiner should be advised that the Veteran is to report as to continuous upper GI tract symptomatology since service.  Additionally, the examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The underlying reasons for each opinion expressed must also be provided.

3. Then, readjudicate the Veteran's remaining claim on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


